

117 HR 2382 IH: Veterans’ Pathway to Citizenship Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2382IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Ms. Barragán (for herself and Mr. Gallego) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to recognize the service of veterans of the armed forces by providing a more navigable and accommodating pathway for veterans honorably discharged from the United States military to naturalize and seek citizenship, and for other purposes.1.Short titleThis Act may be cited as the Veterans’ Pathway to Citizenship Act of 2021.2.Naturalization of veterans during periods of hostilities(a)Naturalization of veterans during periods of hostilitiesSection 329 of the Immigration and Nationality Act (8 U.S.C. 1440) is amended by adding at the end the following:(d)Remedies(1)Immigration status(A)Assumption of Lawful Permanent Resident statusFor purposes of this title, any current or former member of the Armed Forces who would be eligible for naturalization under this section but is not by reason of a failure to complete a specified period of residence or physical presence within the United States under this title or failure to maintain status as a lawful permanent resident shall, upon application for naturalization, be deemed to be a lawful permanent resident and to have fulfilled any residency and physical presence requirements solely for purposes of such current or former member’s application for naturalization.(B)Prior removalsIn the case of any current or former member of the Armed Forces who is seeking naturalization under this section, no prior removal may be taken into account for purposes of eligibility for any immigration benefit or in determining deportability, or inadmissibility, including for purposes of the application of sections 212(a)(9) and 318.(2)Pardons(A)In generalExcept as provided in subparagraph (B), in the case of a current or former member of the Armed Forces who receives a pardon for an offense, that offense may not be taken into account for purposes of an application for naturalization under this section, including as to—(i)requirements under section 212; and(ii)requirements under section 316.Such benefit shall apply only as to the current or former member’s application for naturalization. (B)ExceptionSubparagraph (A) shall not apply if the offense pardoned was the same offense that caused that former member’s separation from the Armed Forces in any manner other than honorable.(3)Notice Program(A)Upon enlistmentEvery military recruiter or officer overseeing an enlistment shall provide to every recruit proper notice of that recruit’s options for naturalization under this title, and shall inform the recruit of existing programs or services that may aid in the recruit’s naturalization process, including directing the recruit to the Judge Advocate General or other designated point-of-contact for naturalization.(B)Upon dischargeThe Secretary of Homeland Security, acting through the Director of the United States Customs and Immigration Services, and in coordination with the Secretary of Defense, shall provide to every former member of the Armed Forces, upon separation from the Armed Forces, an adequate notice of that former member’s options for naturalization under this title, and shall inform that former member of existing programs and services that may aid in the naturalization process. The Secretary shall issue along with this notice a copy of each form required for naturalization and a copy of the certification of honorable service required under subsection (b)(3), at no expense to that former member.(4)Application automatically filedWhen the current or former member who would be eligible for naturalization under this section becomes eligible for such naturalization, the Secretary of Homeland Security, in coordination with the Secretary of Defense shall notify the member of his or her eligibility, and shall, unless the member requests the Secretary of Homeland Security not do so, submit an application for the naturalization on behalf of that member.(5)Veteran’s application to be given treatment as though timely filedIn the case of any current or former member of the Armed Forces who would be eligible for naturalization under this section but is not by reason of a failure or inability to timely file application for naturalization, the Director of United States Customs and Immigration Services shall review any application for naturalization submitted by or on behalf of the former member as if it were completed and timely filed..(b)Prospective RepealSection 329 of the Immigration and Nationality Act (8 U.S.C. 1440) is amended by striking subsection (d)(5).(c)Applicability(1)Effective date of amendmentThe amendment made by subsection (a) shall take effect beginning on the date of enactment of this Act.(2)Effective date of repealThe amendment made by subsection (b) shall take effect beginning 1 year after the date of enactment of this Act.